The decree is reversed because plaintiff, in a court of equity is reaping too great a profit. Such is not shown to be the case. Plaintiff holds a decree from which it might appear so. His only chance to satisfy the decree is against the property. There is no evidence that the property is worth so much. On the contrary we have a legislative finding pointing to the contrary. *Page 300 
Be it remembered too, had the property been of substantial value the owner would likely have redeemed before plaintiff purchased. Then too it stands to reason, had the value been present it would have brought more at auction when plaintiff purchased the certificate. Before we put the chancellor in error for allowing an unconscionable profit it should affirmatively appear that such will be the result.
The majority opinion is planted upon equitable maxims that "he who comes into equity must do so with clean hands" and "he who seeks equity must do equity." These maxims import misconduct or bad faith to the moving party. There is not a claim of bad faith or misconduct and the record shows none. The controlling maxim is that "equity follows the law." Plaintiff invoked as of right the general jurisdiction of equity to foreclose his lien. Once in the equity court, the rules of law prevail when the rights of the litigants have been defined by law. The same is true where the parties have lawfully contracted as to their rights. See Pomeroy's Equity, Am. Juris. 5th ed. Section 425 et seq. and numerous cases there cited.
The rights of the parties have been defined by statute and interpreted by this Court. Chapter 18296, Acts of 1937, and Green v. State, 140 Fla. 386, 191 So. 778.
This case is distinguished from Lang v. Quaker Realty Co.,131 Fla. 179, 179 So. 144. In the Lang case the gist of the reason was that "absent statutory provision to the contrary and absent contract creating the lien the complainant is limited to that which equity will require."
As pointed out above the statute and this Court's opinion in the Green case fixed the amount to redeem *Page 301 
and therefore the law having fixed the same, the Lang case is not in point.
BROWN, C. J., concurs.
                          ON REHEARING